Citation Nr: 0123924	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for lumbar muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
that granted an increased rating from 10 to 20 percent for 
the veteran's service-connected low back disorder.  

The Board finds that the veteran's statements and hearing 
testimony, and the medical evidence raise the issue of 
service connection for degenerative disc disease both on a 
direct basis and secondary basis as set forth in Allen V 
Brown, 7 Vet. App. 430 (1995).  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's service-connected lumbar muscle strain is 
productive of no more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
lumbar muscle strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5010, 5292, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO initially granted service connection for lumbar muscle 
strain in August 1986, noting that the veteran was treated on 
a number of occasions during service for low back pain.  The 
disability was rated noncompensable until a July 1991 Board 
decision that increased the rating for the service-connected 
back condition to 10 percent.  

VA outpatient treatment records in 1998 show the veteran was 
seen intermittently for various problems, including low back 
complaints. 

A VA orthopedic examination was conducted in December 1998.  
At that time the veteran reported that he could not do 
anything.  He stated he did not do any home exercises and was 
in pain all the time.  Physical examination showed he walked 
slowly.  He did not appear to be any acute distress and was 
reluctant to participate in the examination, saying that it 
hurt.  He was able to walk on his toes and heels reluctantly.  
Throughout the examination the veteran said every movement 
hurt and was reluctant to perform any tests.  The examiner 
indicated that there was lack of effort.  Range of motion of 
lumbosacral spine was to 40 degrees of flexion without 
complaints, but up to 50 degrees with complaint of 
discomfort.  He had extension to 10 degrees with lack of 
effort.  Lateral flexion was to 10 degrees and rotation was 
to 25 degrees, bilaterally.  Deep tendon reflexes were 2+ on 
both lower extremities.  Straight leg raising was negative 
while sitting; however, while supine, at 70 degrees he stated 
he had back pain and the examiner stated that it was obvious 
that he was reluctant to perform the straight leg raising 
test.  Passively the examiner was able to raise the leg to 80 
degrees of straight leg raising without any evidence of 
discomfort except for subjective complaints on the left 
without any radicular signs.  

The veteran stated the pain was constant and went into the 
right lower extremity.  Strength in both lower extremities 
was within normal limits.  X-rays showed mild L5-S1 disc 
narrowing with hypertrophic spurring.  The impression was 
degenerative joint disease of the lumbosacral spine and 
secondary low back pain due to the degenerative joint 
disease.

A VA orthopedic examination was conducted in November 1999.  
At that time the veteran complained of pain in his back with 
stooping, bending, and prolonged walking or standing.  He 
said his right lower extremity went numb 3-4 times a day.  
Each episode lasted about 15 minutes.  His gait was normal 
and he walked without pelvic tilt or scoliosis.  He had the 
following range of motion: flexion to 15 degrees; extension 
to 15 degrees; and lateral bending to 10 degrees, 
bilaterally.  Axial compression caused low back pain.  
Simulated range of motion that involved no pain or stress to 
the back also caused complaints of low back pain.  The 
examiner reported that these were not anatomical responses.  
Straight leg raising tests also resulted in non-anotomical 
responses.  Deep tendon reflexes were active and equal in the 
knees and ankles.  The examiner could detect no motor 
weakness or sensory deficit in the lower extremities.  There 
was no evidence of atrophy.  X-rays of the lumbar spine 
showed spina bifida occulta of L5 and narrowing of the L5-S1 
interspace with large osteophytes.  The impression was 
degenerative joint disease of L5-S1.

The examiner commented that a positive straight leg-raising 
test in the supine position was invalidated when the same 
test done in the sitting position does not cause 
corresponding pain.  The examiner stated that loss of motion 
might be due to a variety of causes such as structural 
abnormalities, muscle spasm, or voluntary restraint.  If a 
patient's other responses are anatomically inconsistent, 
voluntary restriction of motion should be considered.  

In January 2000 K.H.H, M.D. reported that the veteran had 
been having increasing numbness in his right lower extremity, 
radiating from his back.  Although the veteran was not having 
any limited motion, he was having increasing pain with 
activity.  Dr. H. said that even though the progression of 
the veteran's symptoms was not limiting him, he should 
probably have another MRI, prior to denying the veteran a 
change in his disability status.  

The VA doctor who examined in November 1999 reviewed the 
veteran's record and rendered an opinion that the 
degenerative disc disease was more likely the result of aging 
and not due to a single episode of trauma, i.e., his fall in 
1975.

In June 2001 letter from J.N.J., M.D. is to the effect that 
the veteran had complaints of back pain in the mornings when 
he got up.  It was also reported that when he stood for a 
long time, his right leg would go to sleep.  Dr. J reported 
that a MRI showed facet arthropathy and osteophyte formation 
and degenerative changes.

The veteran and his wife testified at a videoconference 
hearing before the undersigned member of the Board in June 
2001.  At that time the veteran stated that he took muscle 
relaxers twice a day and had back and leg pain especially 
with prolonged siting and standing.  He related other 
activities that were limited or precluded by his back pain.  
His wife provided testimony concerning the severity of the 
veteran's back disabilities. 

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The implementing 
regulations were recently adopted.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order).

In the present case, the veteran was informed of the contents 
of the VCAA and apprised of the requirements to substantiate 
his claim in the letter from the RO in March 2001.  He did 
not respond to the RO's request for further information 
concerning any relevant treatment.  At the recent hearing he 
said he was no longer undergoing any kind of therapy for his 
back, just that he was receiving muscle relaxers from a 
medical doctor.  He has undergone 2 VA compensation 
examinations and VA and private records are on file regarding 
treatment from 1998 to June 2000.  Accordingly, the Board 
finds that the requirements of VCAA and the implementing 
regulations have been satisfied. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor. 38 C.F.R. § 4.3 (2000).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The veteran is service connected for lumbar muscle strain, 
with a rating of 20 percent under Diagnostic Codes 5010, 
5292.  

Diagnostic Code 5010 provides that arthritis, which is due to 
trauma and is substantiated by x-ray findings, will be rated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
of the specific joint or joints involved.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine. When the limitation 
of motion of the lumbar spine is described as severe a 40 
percent evaluation is warranted.  When the limitation of 
motion of the lumbar spine is moderate, a 20 percent 
evaluation is warranted.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation may be assigned 
when there are muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent evaluation may be assigned for 
lumbosacral strain which is severe; with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Limitation of motion is a factor to be considered under both 
diagnostic code 5292 and diagnostic code 5295.  Therefore, 
the Board must consider whether a higher disability 
evaluation is warranted on the basis of additional functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40 (2000).  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.

The current evidence reflects that the veteran is reporting 
severe low back pain.  The November 1999 VA examination 
showed significant limitation of motion of the lumbar spine 
with flexion to 15 degrees; extension to 15 degrees; and 
lateral bending to 10 degrees, bilaterally.  However, the 
examiner noted the veteran's responses regarding symptoms 
were non-anatomical.  The examination showed no evidence of 
muscle spasms.  Furthermore, the veteran's private physician 
in a January 2000 statement, approximately one and a half 
months following the VA examination, stated that there was no 
limitation of motion of the lumbar spine. 

After reviewing the current medical evidence in conjunction 
with the lay statements and testimony, it is the judgment of 
the Board that the veteran's service connected lumbar muscle 
strain does not result in severe limitation of motion.  Also, 
the findings do not show that there was listing of whole 
spine to opposite side, positive Goldthwait's sign, or loss 
of lateral motion, or with abnormal mobility on forced 
motion.  Furthermore, the Board is satisfied that the 20 
percent in effect for moderate limitation of motion 
adequately includes any functional impairment as contemplated 
in the Deluca case.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board notes that then veteran has reported symptoms 
consistent with degenerative disc disease of the lumbosacral 
spine, a disability for which service connection has not been 
granted.  This disability has been referenced in the 
Introduction section of this decision.


ORDER

An increased rating for the veteran's service-connected 
lumbar muscle strain is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

